Citation Nr: 0314293	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  00-23 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for otitis externa.

2.  Entitlement to an initial evaluation in excess of 70 
percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	Janet R. Walters, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active service from September 1962 to August 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO).  By rating decision of June 1999 the RO granted 
entitlement to service connection for depression, with an 
evaluation of 30 percent effective January 13, 1998.  The 
veteran filed a timely notice of disagreement (NOD) in July 
1999 as to the evaluation assigned.  

In a May 2000 rating decision the veteran's claim for an 
increased evaluation for otitis externa was denied, and the 
10 percent evaluation previously assigned was continued.  
Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU) was also denied.  The veteran filed a 
timely NOD as to those issues in September 2000.

In a statement of the case (SOC) issued in September 2000, as 
to the issues of an increased evaluation in excess of 10 
percent for otitis externa and in excess of 30 percent for 
depression and entitlement to a TDIU, the previous 
determinations by the RO were confirmed.  The veteran filed a 
substantive appeal in November 2000.

The veteran provided oral testimony at a hearing before the 
undersigned Veterans Law Judge at the Board in June 2001, a 
transcript of which has been associated with the claims file.

This matter was previously before the Board in September 
2001, at which time it was remanded for additional 
development.  In that decision the Board noted that the 
veteran's claim for an increased evaluation for his service-
connected tinnitus disability had not been fully developed by 
the RO.  A review of the file reveals that, in September 
1999, the veteran expressed a desire to reopen his claim for 
an increased rating for his service-connected tinnitus.  
Although issues regarding tinnitus had previously been 
adjudicated by the RO, the RO has not addressed the veteran's 
September 1999 claim, and it is referred to the RO for 
appropriate action.

In December 2002 the RO issued a supplemental statement of 
the case (SSOC) with regard to the issue of an increased 
evaluation for the service-connected otitis externa, which 
continued the 10 percent disability evaluation.

In addition, by rating decision of December 2002 it was 
determined that the rating decision of June 1999 was clearly 
and unmistakably in error regarding the effective date of 
grant of service connection for depression.  An effective 
date of January 13, 1998 had been assigned for service 
connection for depression.  The RO determined that the 
effective date should have been November 30, 1998, the date 
of the receipt of the informal claim.  The effective date for 
service connection for depression was therefore revised to 
November 30, 1998.  In addition, entitlement to a TDIU was 
granted effective November 30, 1998, basic eligibility to 
Dependents' Educational Assistance was established from 
September 28, 1999, and the evaluation for a major depressive 
disorder was increased from 30 percent to 70 percent, 
effective from November 30, 1998.

The issue of an increased evaluation for a major depressive 
disorder remains on appeal despite the increase to 70 
percent, because less than the maximum available benefit was 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993) (veteran is 
generally presumed to be seeking the maximum benefit 
available by law, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded).

With regard to the issues of clear and unmistakable error and 
a TDIU, if the veteran disagrees with the effective dates 
assigned he must submit notice of disagreement to the RO.  
These issues are not considered part of the current appellate 
review.  See Grantham v. Brown, 114 F.3d (Fed. Cir. 1997).

In March 2003 the RO issued an SSOC, which continued the 
evaluations of 10 percent for otitis externa and 70 percent 
for a major depressive disorder.  The case was then returned 
to the Board for further appellate consideration.

The Board is cognizant of the fact that the veteran has 
appealed the disability ratings initially assigned following 
the grant of service connection for depression.  Thus, in 
accordance with Fenderson v. West, 12 Vet. App. 119 (1999), 
consideration must be given to assigning a staged rating if, 
at any time during the period in question, the veteran has 
shown disablement warranting an evaluation greater than the 
assigned rating.  


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The statute also revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  

The U.S. Court of Appeals for the Federal Circuit, on May 1, 
2003, invalidated the new duty-to-assist regulations codified 
at 38 C.F.R. § 19(a)(2) and (a)(2)(ii).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allows the Board to consider additional evidence without 
having to remand the case to the AOJ (agency of original 
jurisdiction) for initial consideration and without having to 
obtain the appellant's waiver.  The Federal Circuit explained 
that this is contrary to the requirement of 38 U.S.C.A. 
§ 7104(a) that "[a]ll questions in a matter which . . . is 
subject to decision by the Secretary shall be subject to one 
review on appeal by the Secretary," and that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The record reflects that the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA.  Nor does the record reflect that 
the RO issued an evidence development letter consistent with 
the notice requirements of the VCAA.  The Court has indicated 
that 38 U.S.C.A. § 5103(a), as amended by the VCAA, and 38 
C.F.R. § 3.159(b), as recently amended, require the RO to 
inform a claimant as to which evidence VA will provide and 
which evidence the claimant is to provide, and require remand 
where the RO failed to do so before transferring the case to 
the Board.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  It would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time, particularly in view of recent decisions.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
See also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(holding that the Board must identify any VCAA notice 
documents in the file which comply with Quartuccio).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should furnish the veteran a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

2.  The RO should take the appropriate 
action with regard to the veteran's 
claim for an increased evaluation for 
tinnitus.

3.  Then, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be 
provided with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal since the March 2003 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final  decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


